Mr. Justice FisheR
delivered the opinion of the court.
The object of this bill is to vacate a certain deed, made by one Merriman, as tax collector of Oktibbeha county, on the 5th of July, 1842, to one Ably, and to vacate a deed made by Ably for the same land to the plaintiff in error.
The land was sold on the 4th of July, 1842, by Merriman, as tax collector of said county, as the property of one Whitehead, a non-resident of the State, for the payment of the taxes due thereon and expenses of sale, for the year 1841. Whitehead, in March, 1840, conveyed the land to the complainant’s ancestor, Puckett, from whom they derive title as his heirs at law.
It is alleged in the bill, among other things, and fully established by the proof, that no legal notice was given of the tax sale on the 4th of July, 1842. The statute of 1841 on this subject is as follows: “ The advertisement shall specify the time and place of sale/the name’ of the person as whose property it was taxed,” &c. Act of 1841, p. 68. The advertisement in the record, after stating the time and place of the sale, and describing the land, merely states that it was entered by Edward Whitehead. It nowhere states that it was assessed as his property, or that he was chargeable with the taxes in arrears thereon.
It has so often been decided that in sales of this kind, every essential feature of the law must be observed to uphold the sale, that we deem it unnecessary even to cite the authorities. Under the law, as it then existed, this sale was clearly void. The object of the law, in requiring such advertisements, was twofold; to notify the absent party that he stood charged with a certain tax, which, if not paid by a certain day, his land would be sold; and to notify the public of the time and place of the sale. Only the last object could be accomplished by this advertisement. It conveyed no notice whatever to Whitehead, that he was either a tax payer on account of the land, or that he was in default in its payment.
Decree affirmed in all things.